Title: To James Madison from David Montague Erskine, 9 December 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington December 9th: 1807

I have the Honor to transmit to you by His Majesty’ Commands a Statement of the Losses sustained by Mr. John Hurst Merchant of the City of London in Consequence of the Neglect of the Post Office at Charleston, South Carolina, and to request the interference of the Government of the United States in procuring for him such Redress as the Justice of his Case may require.
In conformity with the Provisions of the 6th: Article of the Treaty of Amity, Commerce and Navigation between His Britannick Majesty and the United States, Mr. John Hurst Merchant of London sent out his Claim with full Powers to his Attorney Moore Smith Esqr. Secretary to the Commissioner appointed to carry the abovementioned Article of the Treaty into Execution, addressed to him at Charlestown or elsewhere on the 23rd. of September 1797, which were safely delivered at the Post Office at Charlestown, and there detained about Seventeen Months, and when the Time had elapsed for receiving Claims, they were forwarded to Philadelphia to Moore Smith Esqr. as directed, by which Neglect Mr. Hurst has been excluded from the Benefits of the Provisions of the Treaty, as his Claim of 6,223 £ Sterling  was thereby delivered too late to be entitled to be adjusted by the Commissioner.  I have the Honor to be, with great Consideration and Respect, Sir, your most obedient humble Servant

D. M. Erskine

